Citation Nr: 0815010	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-20 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals, post-operative left ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1963 to July 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2002 rating decision of the Los 
Angeles, California Regional Office (RO), which continued a 
20 percent rating assigned for residuals, post-operative 
ankle fracture.  

In September 2006, the veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge.  
The record reflects that the veteran waived his right to an 
in-person hearing.  A transcript of that hearing is of 
record.

In October 2007, this case was remanded for additional 
development.  It has been returned for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left ankle disability is productive of 
marked impairment.

3.  The veteran does not have ankylosis, malunion of the os 
calcis, astragalus, or an astragalectomy.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals, post-operative left ankle fracture, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an evaluation in excess of 20 percent for 
his left ankle disability, which he fractured in service.  He 
reports a history of pain and discomfort.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Recently, in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
primarily on the more recent medical findings regarding the 
veteran's current level of disability.

Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  
Painful, unstable, or malaligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59.

As previously noted, by rating decision dated in October 
2002, the RO continued its rating of 20 percent for 
postoperative residuals of a left ankle injury.  The 
veteran's disability was evaluated under Diagnostic Code (DC) 
5271.  For the ankle, DC 5271 provides for a 10 percent 
rating for moderate limitation of the motion and a 20 percent 
rating for marked limitation of motion.  See 38 C.F.R. § 
4.71a, DC 5271.

Normal range of dorsiflexion is from 0 to 20 degrees and 
normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54; 38 C.F.R. § 4.7.

Analysis

Historically, service medical records indicate that the 
veteran sustained an injury to his ankle in approximately 
February 1965.  In 1977 service connection for a left ankle 
disorder was granted and rated as noncompensably disabling.  
In relevant part, in 1993 the rating was increased to 10 
percent and in 2000 the 10 percent rating was increased to 20 
percent.  In 2002, the RO received an informal claim for an 
increased rating.

VA treatment reports dated from 2000 to 2002 show treatment 
for ankle pain.

On VA fee-basis examination in August 2004, the examiner 
noted the history of the veteran's injury.  Thereafter, 
objective findings revealed that the veteran's left and right 
legs were equal in length, at 94 centimeters.  The left ankle 
showed bony hypertrophy as compared to the right.  It appears 
that dorsiflexion was 0 to 10 degrees and plantar flexion was 
0 to 20 degrees.  Although there was some pain on motion of 
the left ankle, there was no fatigue, weakness, lack of 
endurance, or incoordination.  There were no deformities of 
the ankle, and no ankylosis was noted.  The examiner noted 
that the veteran's gait was slightly abnormal and antalgic, 
favoring the left lower extremity.  X-ray findings revealed 
an internal fixation screw in the medial malleolus.  No acute 
fracture was seen, although there was a plantar calcaneal 
spur.  The veteran was diagnosed with status post internal 
fixation for a left ankle fracture.  The examiner noted that 
the veteran's pain to the left ankle had worsened, most 
likely due to posttraumatic arthritis.  The veteran 
reportedly obtained relief with Motrin and Vicodin.  The pain 
affected the veteran's daily activity in that it was 
difficult for him to walk and caused him difficulty 
traversing ladders, which constituted part of his duties as 
an electrician's helper.  

On VA examination in October 2007, the examiner noted that 
the veteran reported chronic pain in his ankle as 8 out of 
10, and 10 out of 10 during flare-ups.  The veteran reported 
relieving the pain with Ibuprofen, Motrin and Vicodin.  The 
veteran reportedly wore an ankle brace and used a cane for 
walking.  There were no constitutional symptoms of arthritis, 
nor any incapacitating episodes.  He was able to stand for up 
to one hour and walk one quarter of a mile.  The examiner 
determined that the veteran's ankle gave way, had 
instability, caused pain, was stiff and was weak.  There were 
no episodes of dislocation, subluxation, or abnormal weight 
bearing.  The veteran had locking episodes one to three times 
per month, effusion, inflammation and warmth, frequent 
morning cramps, an affected range of motion, and severe 
weekly flare-ups.  The flare-ups reportedly lasted for about 
10 to 15 minutes.  

During dorsiflexion, against gravity, the veteran had a range 
of motion from 0 to 10 degrees, pain began at 0 degrees and 
ended at 10 degrees.  On dorsiflexion, with passive range of 
motion, range of motion was from 0 to 15 degrees, pain began 
at 0 degrees and ended at 15 degrees.  There was additional 
limitation of motion on repetitive use, which caused the 
veteran's range of motion to be limited to 0 to 5 degrees.  
The factor most responsible for this additional limitation of 
motion was pain.

Plantar flexion, against gravity, was from 0 to 40 degrees, 
with pain beginning at 20 degrees and ending at 40 degrees.  
Passive plantar flexion showed range of motion from 0 to 45 
degrees, pain began at 20 degrees and ended at 45 degrees.  
Due to pain, there was additional limitation of motion on 
repetitive use, with motion being limited to 0 to 30 degrees. 

There was no loss of a bone or part of a bone or inflammatory 
arthritis.  X-ray findings showed a healed malleolus fracture 
with an orthopedic screw in place; a healed distal fibular 
fracture, with no acute osseous injury; and no significant 
degenerative change.

The examiner noted that the veteran's ankle disability had a 
significant effect on his occupational activities, including 
decreased mobility, decreased strength, and pain.  It 
prevented the veteran from participating in sports, and had a 
severe impact on chores, shopping, exercise, recreation, and 
traveling.  It did not affect feeding, bathing, dressing, 
toileting, or grooming.  The examiner specifically stated 
that the veteran does not have ankylosis, as the veteran is 
able to dorsiflex and plantar flex his ankle with limitation.  
Further, the examiner is able to passively dorsiflex and 
plantar flex the veteran's ankle with pain.  

A review of the record fails to show that the criteria for an 
increased rating are met.  In this case, the highest rating 
possible based on marked limitation of motion, 20 percent, 
has already been assigned.  

The Board has also considered whether this case presents 
other evidence that would support a higher rating on the 
basis of functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202 (1995).   Although there was some loss of 
motion due to pain, repeated use and flare-ups, an increased 
rating under DeLuca is not warranted.  The maximum rating for 
limitation of motion of the ankle has already been assigned, 
and 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Thus, a higher rating cannot be assigned in this regard.  See 
DeLuca, supra.

Further, after a careful review of all of the medical records 
relevant to this rating period on appeal, not one of these 
records, to include the veteran's VA examination reports, 
indicates that the veteran has ankylosis; or malunion of the 
os calcis, or astralgus; or astragalectomy.  To that end, 
Diagnostic Codes 5270 through 5274 are inapplicable.  38 
C.F.R. § 4.71a, Diagnostic Codes 5270-5274 (2007).  

It is also noted that Diagnostic Code 5010-5003 is not for 
application as the veteran's disability rating is based on 
limitation of motion, see Diagnostic Code 5271.  

Finally, a separate rating under the provisions of 38 C.F.R. 
§ 4.118, Schedule of ratings - skin, is not warranted.  In 
this regard, the August 2004 examiner noted that the veteran 
had a 6.5 centimeter scar along the medial ankle.  The scar 
was not tender, and had no disfigurement, ulceration, 
adherence, tissue loss, or keloid formation.  The 
pigmentation of the scar was similar to the surrounding skin.  
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805. 

Regarding Hart, the Board finds that staged ratings are not 
appropriate in this case.  There is no evidence to show 
distinct time periods where the veteran's service-connected 
disability exhibited symptoms that would warrant different 
ratings.  

Additionally, the evidence does not reflect that the 
veteran's left ankle injury has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
Board acknowledges the veteran's contention that his ankle 
has caused him significant pain, and also has caused him to 
have difficulty with his job.  The Board also notes that the 
veteran indicated at his hearing that he had been demoted as 
a result of his disability.  However, such employment 
impairment is already contemplated in the currently assigned 
20 percent rating.  There is no evidence that would indicate 
that the veteran's condition makes utilization of the rating 
schedule impracticable.  An assignment for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.

The preponderance of the evidence weighs against the 
veteran's claim of entitlement to a rating in excess of 20 
percent for a left ankle disability and the benefit of the 
doubt rule is inapplicable.  The appeal is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in July 2002, prior to the initial 
adjudication of the veteran's claim in October 2002.  An 
additional letter was sent in October 2007.  The veteran's 
claim has been readjudicated multiple times, in particular in 
a January 2008 Supplemental Statement of the Case.  Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  The VCAA letters 
notified the veteran of his and of VA's responsibilities 
regarding obtaining records.  The July 2002 letter informed 
the veteran that he should submit any evidence that pertains 
to his claim.  

With regard to Dingess, a letter in this regard was sent to 
the veteran in October 2007.  This letter informed the 
veteran of how VA determines a disability rating and an 
effective date.  While this letter was sent after the initial 
adjudication of the veteran's claim, the veteran has not been 
prejudiced.  As discussed above, his claim has been 
readjudicated in a January 2008 Supplemental Statement of the 
Case.  See Prickett.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.  

The veteran has shown actual knowledge of the information 
necessary to support his claim.  In his claim, filed in June 
2002, he noted VA's duty to assist as set forth in 38 C.F.R. 
§ 3.159, as well as the cases of Gilbert, and DeLuca.  He has 
shown actual knowledge.  Thus, the veteran has not been 
prejudiced.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, VA treatment records, and private medical 
records.  

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
The veteran was provided with examinations regarding his 
ankle condition in August 2004 and October 2007.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals, post-operative left ankle fracture is denied.  


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


